Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS
Response to Arguments
Applicant’s amendment and arguments, see top of Page 7, filed June 17, 2022, with respect to 102(a)(1) and 103 rejections have been fully considered and are persuasive.  The 102(a)(1) and 103 rejections have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the scroll expander as claimed including specifically a bearing arranged on a side of the orbiting scroll closer to the tip end of the drive shaft inside the housing; and a sealing member arranged on a side of the bearing closer to the tip end of the drive shaft inside the housing and configured to surround an outer peripheral surface of the drive shaft, a discharge port formed on a side of the bearing closer to the tip end of the drive shaft and configured to discharge low-pressure working fluid to an external circuit, a low pressure chamber formed on an outer side of the orbiting-ssisside scroll portion when viewed from an axial direction of the drive shaft, and a tip end-side low-pressure space being a space in which the sealing member is arranged, the front housing is provided with a partition wall configured to partition the tip end-side low-pressure space and the low pressure chamber from each other, the partition wall being disposed at a position located between the tip end-side low-pressure space and the low pressure chamber when viewed from a radial direction of the drive shaft and located closer to the discharge port than the drive shaft when viewed from the axial direction of the drive shaft, a communication space configured to communicate the tip end-side low-pressure space with the low pressure chamber is disposed at a position located between the tip end-side low-pressure space and the low pressure chamber when viewed from a radial direction of the drive shaft and opposed to the discharge port with a center of the drive shaft interposed between the position and the discharge port when viewed from the axial direction of the drive shaft; and when the low-pressure working fluid that has moved from the communication space to the tip end-side low-pressure space flows to the discharge port, the low-pressure working fluid actively flows around the sealing member exposed in the tip end-side low-pressure space to actively cool the sealing member is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746